    Case: 1:18-cv-06675 Document #: 103 Filed: 09/21/21 Page 1 of 2 PageID #:548




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DEMETRIA POWELL, et al.                               )
                                                      )
       Plaintiffs,                                    )      No. 18 C 06675
                                                      )
               v.                                     )      Judge Gottschall
                                                      )
THE STATE OF ILLINOIS, et al.                         )
                                                      )
       Defendants.                                    )


PLAINTIFFS' RESPONSE TO DEFENDANTS' MOTION FOR EXTENSION OF TIME

       Plaintiffs do not agree to this motion for extension of time. Plaintiffs would have no

objection to an extension if further settlement discussions of the parties included a representative

from the Governor’s office or from the Illinois State Police with full settlement authority.

       While there are various open issues unresolved, by far the most significant is whether

defendants will hold gun dealers accountable for the straw purchasing and gun trafficking that is

fueling the violence in Chicago.

       Until defendants make a commitment to provide an individual or officer with full

settlement authority for direct talks between the parties, the present action should proceed.

                                                      Respectfully submitted,
                                                      /s/ Thomas H. Geoghegan
                                                      Thomas H. Geoghegan
                                                      Michael P. Persoon
                                                      Willem W. Bloom
                                                      DEPRES SCHWARTZ &
                                                      GEOGHEGAN LTD
                                                      77 W Washington St., Ste. 711
                                                      Chicago, IL 60602
                                                      admin@dsgchicago.com

                                                      Jonathan Lowy
                                                      Christa Nicols


                                                 1
Case: 1:18-cv-06675 Document #: 103 Filed: 09/21/21 Page 2 of 2 PageID #:549




                                         Kelly Sampson
                                         BRADY
                                         840 First Street, Suite 400
                                         Washington D.C. 20002
                                         jlowy@bradyunited.org
                                         cnicols@bradyunited.org
                                         ksampson@bradyunited.org

                                         Attorneys for the Plaintiffs




                                     2
